--------------------------------------------------------------------------------

Exhibit 10.1


$150,000,000


COLUMBUS MCKINNON CORPORATION


7.875% Senior Subordinated Notes due 2019




PURCHASE AGREEMENT


January 13, 2011




Credit Suisse Securities (USA) LLC
Merrill Lynch, Pierce, Fenner & Smith Incorporated
J.P. Morgan Securities LLC,
As Representatives of the Several Purchasers (the “Representatives”),
c/o Credit Suisse Securities (USA) LLC,
Eleven Madison Avenue,
New York, N.Y. 10010-3629


Dear Sirs:


1.  Introductory. Columbus Mckinnon Corporation, a New York corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$150,000,000 principal amount of
its Senior Subordinated Notes due 2019 (“Offered Securities”) to be issued under
an indenture, dated as of January 25, 2011 and as supplemented through the
Closing Date (the “Indenture”), among the Company, the Guarantors (as defined
below) and  U.S. Bank National Association, as Trustee. The Offered Securities
will be unconditionally guaranteed (each, a “Guarantee”) as to the payment of
principal and interest on a senior subordinated basis by the entities listed on
Schedule B hereto (the “Guarantors”).


The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of the Closing Date among the Company,
each Guarantor and the Purchasers (the “Registration Rights Agreement”),
pursuant to which the Company and each Guarantor agrees to file a registration
statement with the Commission registering the resale of the Offered Securities
and the related Guarantees under the Securities Act.


The Company and each Guarantor hereby agree with the several Purchasers as
follows:


2.  Representations and Warranties of the Company and the Guarantors.  The
Company and each Guarantor represents and warrants to, and agrees with, the
several Purchasers that:


(a)  Offering Circulars; Certain Defined Terms.  The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.


For purposes of this Agreement:


“Applicable Time” means 9:00 a.m. (New York City time) on the date of this
Agreement.


“Closing Date” has the meaning set forth in Section 3 hereof.


“Commission” means the Securities and Exchange Commission.


“Exchange Act” means the United States Securities Exchange Act of 1934.

 
 

--------------------------------------------------------------------------------

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).


“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.


“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule C hereto.


“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.


“Preliminary Offering Circular” means the preliminary offering circular, dated
January 10, 2011,  relating to the Offered Securities to be offered by the
Purchasers.


“Rules and Regulations” means the rules and regulations of the Commission.


“Securities Act” means the United States Securities Act of 1933.


“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the New York Stock Exchange and the NASDAQ Stock Market (“Exchange Rules”).


“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C
hereto. Supplemental Marketing Materials include, but are not limited to, the
electronic Bloomberg roadshow slides and the accompanying audio recording.


Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.


(b)  Disclosure.  As of the date of this Agreement, the Final Offering Circular
does not, and as of the Closing Date, the Final Offering Circular will not
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof. Except as disclosed in the General Disclosure Package
and the Final Offering Circular, on the date of this Agreement, the Company’s
Annual Report on Form 10-K most recently filed with the Commission and all
reports for subsequent dates or periods (collectively, the “Exchange Act
Reports”) which have been filed by the Company with the Commission or sent to
shareholders pursuant to the Exchange Act do not include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Such documents, when they were filed with the Commission,
conformed in all material respects to the requirements of the Exchange Act and
the Rules and Regulations.

 
-2-

--------------------------------------------------------------------------------

 

(c)  Good Standing of the Company. The Company has been duly incorporated and is
existing and in good standing under the laws of the State of New York, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package and the Final Offering
Circular; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified in such other jurisdictions would
not, individually or in the aggregate, have a material adverse effect on the
condition, business, properties or results of operations of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).


(d)  Subsidiaries.  Each subsidiary of the Company has been duly incorporated
and is existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Circular; and each subsidiary of the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except to the extent any failure to
be so qualified in such other jurisdictions would not individually or in the
aggregate have a Material Adverse Effect; all of the issued and outstanding
capital stock of each subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each subsidiary owned by the Company, directly or through subsidiaries, is owned
free from liens, encumbrances and defects except for the liens or pledges of the
capital stock of certain subsidiaries of the Company in favor of the lenders
securing obligations in respect of the Fourth Amended and Restated Credit
Agreement, dated as of December 31, 2009, as amended as of August 20, 2010 and
December 16, 2010, by and among the Company, certain of its Subsidiaries, Bank
of America, N.A. as administrative agent, swing line lender and l/c issuer and
the other lenders party thereto, RBS Citizens, National Association, as
documentation agent, and Banc of America Securities LLC and J.P. Morgan
Securities LLC (formerly J.P. Morgan Securities Inc.), as joint lead arrangers
and joint book managers (the “Credit Agreement”).


(e)  Corporate Structure.  The entities listed on Schedule E hereto are the only
subsidiaries, direct or indirect, of the Company.


(f)  Indenture; Offered Securities; Security Interests.  The Indenture has been
duly authorized by the Company and each of the Guarantors; the Offered
Securities have been duly authorized; and when the Offered Securities are
delivered and paid for pursuant to this Agreement on the Closing Date, the
Indenture will have been duly executed and delivered, such Offered Securities
will have been duly executed, authenticated, issued and delivered, will conform
to the information in the General Disclosure Package and will conform to the
description of such Offered Securities contained in the Final Offering
Circular and the Indenture and such Offered Securities will constitute valid and
legally binding obligations of the Company and the Guarantors, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
entitled to the benefits and security provided by the Indenture.


(f)  Trust Indenture Act.  On the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act, and the
rules and regulations of the Commission applicable to an indenture which is
qualified thereunder.


(g)  No Finder’s Fee.  Except as disclosed in the General Disclosure Package and
the Final Offering Circular, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any Purchaser for a brokerage commission,
finder’s fee or other like payment in connection with the transactions
contemplated hereby.

 
-3-

--------------------------------------------------------------------------------

 

(h)  Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date, the Registration Rights Agreement will have been duly executed and
delivered and will be the valid and legally binding obligations of the Company
and the Guarantors, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.


(i)  Exchange Securities.  On the Closing Date, the Exchange Securities,
including the Guarantee of each Guarantor endorsed thereon, will have been duly
authorized by the Company and the Guarantors; and when the Exchange Securities
are issued, executed and authenticated in accordance with the terms of the
Exchange Offer and the Indenture, the Exchange Securities will be entitled to
the benefits of the Indenture and will be the valid and legally binding
obligations of the Company and the Guarantors, enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.


(j)  Guarantee.  The Guarantee to be endorsed on the Offered Securities by each
Guarantor has been duly authorized by such Guarantor; and, when the Offered
Securities are delivered and paid for pursuant to this Agreement on the Closing
Date and issued, executed and authenticated in accordance with the terms of the
Indenture, the Guarantee of each Guarantor endorsed thereon will have been duly
executed and delivered by each such Guarantor, will conform to the description
thereof contained in the Final Offering Circular and will constitute valid and
legally binding obligations of such Guarantor, enforceable in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.  The Guarantee
to be endorsed on the Exchange Securities by each Guarantor has been duly
authorized by such Guarantor; and, when issued, will have been duly executed and
delivered by each such Guarantor and will conform to the description thereof
contained in the Final Offering Circular.  When the Exchange Securities have
been issued, executed and authenticated in accordance with the terms of the
Exchange Offer and the Indenture, the Guarantee of each Guarantor endorsed
thereon will constitute valid and legally binding obligations of such Guarantor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


(k)  No Registration Rights.  There are no contracts, agreements or
understandings between the Company or any Guarantor and any person granting such
person the right to require the Company or such Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or such Guarantor or to require the Company or such Guarantor to include such
securities with the Securities and Guarantees registered pursuant to any
Registration Statement.


(l)  Absence of Further Requirements.  No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture and the Registration
Rights Agreement in connection with the offering, issuance and sale of the
Offered Securities and the Guarantees by the Company and the Guarantors except
for (i) the order of the Commission declaring effective the Exchange Offer
Registration Statement or, if required, the Shelf Registration Statement (each
as defined in the Registration Rights Agreement) and (ii) consents, approvals or
filings under state or foreign securities laws.

 
-4-

--------------------------------------------------------------------------------

 

(m)  Title to Property.  Except as disclosed in the General Disclosure Package
and the Final Offering Circular, the Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, charges, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or to be made thereof by them; and except as disclosed in the General
Disclosure Package and the Final Offering Circular, the Company and its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made or to be made thereof by them.


(n)  Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement, and the issuance and sale of the Offered
Securities and Guarantees and compliance with the terms and provisions thereof
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default or a Debt Repayment Triggering Event (as defined below)
under, or result in the imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, (i)
the charter or by-laws of the Company or any of its subsidiaries, (ii) any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties other than, in the case of this clause
(ii), any such breach, violation or default that would not individually or in
the aggregate have a Material Adverse Effect, or (iii) any agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
properties of the Company or any of its subsidiaries is subject except, in the
case of this clause (iii), for any breach or violation of any such agreement or
instrument that individually or in the aggregate would not have a Material
Adverse Effect; a “Debt Repayment Triggering Event” means any event or condition
that gives, or with the giving of notice or lapse of time would give, the holder
of any note, debenture, or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.


(o)  Absence of Existing Defaults and Conflicts.  Neither the Company nor any of
its subsidiaries is in violation of its respective charter or by-laws or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.


(p)  Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.


(q)  Possession of Licenses and Permits.  The Company and its subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary or
material to the conduct of the business now conducted or proposed in the General
Disclosure Package to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.


(r)  Absence of Labor Dispute.  Except as set forth in the General Disclosure
Package and the Final Offering Circular, no labor dispute with the employees of
the Company or any of its respective subsidiaries exists or, to the knowledge of
the Company, is imminent that could have a Material Adverse Effect.


(s)  Possession of Intellectual Property.  The Company and its subsidiaries own,
possess or can acquire on reasonable terms, adequate trademarks, trade names and
other rights to inventions, know how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of its
respective subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

 
-5-

--------------------------------------------------------------------------------

 

(t)  Environmental Laws.  Except as disclosed in the General Disclosure Package
and the Final Offering Circular, neither the Company nor its subsidiaries is in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have a Material Adverse Effect; and the Company is not aware of
any pending investigation which might lead to such a claim.


(u) Accurate Disclosure.  The statements in the General Disclosure Package and
the Final Offering Circular under the heading “Certain Material U.S. Federal
Income Tax Considerations”, insofar as such statements summarize legal matters,
agreements, documents or proceedings discussed therein, are accurate and fair
summaries of such legal matters, agreements, documents or proceedings and
present the information required to be shown.


(v)  Absence of Manipulation.  Neither the Company nor any of its affiliates
has, either alone or with one or more other persons, bid for or purchased for
any account in which it or any of its affiliates had a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities.


(w)  Statistical and Market-Related Data.  Any third-party statistical and
market-related data included in a Preliminary Offering Circular, a Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company believes to be reliable and accurate.


(x)  Internal Controls and Compliance with the Sarbanes-Oxley Act.  Except as
set forth in the General Disclosure Package and the Final Offering Circular, the
Company and its subsidiaries and the Company’s Board of Directors (the “Board”)
are in compliance with Sarbanes-Oxley and all applicable Exchange Rules.  The
Company and the Guarantors maintain a system of internal controls, including,
but not limited to, disclosure controls and procedures, internal controls over
accounting matters and financial reporting, an internal audit function, and
legal and regulatory compliance controls (collectively, “Internal Controls”),
that comply with the Securities Laws and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Internal Controls are, or, upon
consummation of the offering of the Offered Securities will be, overseen by the
Audit Committee (the “Audit Committee”) of the Board in accordance with Exchange
Rules. The Company has not publicly disclosed or reported to the Audit Committee
or the Board, and within the next 90 days the Company does not expect to
publicly disclose or report to the Audit Committee or the Board, a significant
deficiency, material weakness, change in Internal Controls or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any matter which, if determined adversely, would
have a Material Adverse Effect.  The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

 
-6-

--------------------------------------------------------------------------------

 

(y)  Litigation.  Except as disclosed in the General Disclosure Package and the
Final Offering Circular, there are no pending actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) against or affecting the Company, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company or the Guarantors to perform their obligations
under the Indenture, this Agreement, or the Registration Rights Agreement, or
which are otherwise material in the context of the sale of the Offered
Securities and the Guarantees; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are threatened or, to the Company’s knowledge,
contemplated.


(z)  Financial Statements.  The financial statements included in the General
Disclosure Package and the Final Offering Circular present fairly the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and,
except as otherwise disclosed in the General Disclosure Package and the Final
Offering Circular, such financial statements have been prepared in conformity
with the generally accepted accounting principles in the United States applied
on a consistent basis; and the assumptions used in preparing the pro forma
financial statements included in the General Disclosure Package and the Final
Offering Circular provide a reasonable basis for presenting the significant
effects directly attributable to the transactions or events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.


(aa)  No Material Adverse Change in Business.  Except as disclosed in the
General Disclosure Package and the Final Offering Circular, since the end of the
period covered by the latest audited financial statements included in the
General Disclosure Package and the Final Offering Circular (i) there has been no
change, nor any development or event involving a prospective change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries, taken as a whole, that is
material and adverse; (ii) except as disclosed in or contemplated by the General
Disclosure Package and the Final Offering Circular, there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of its capital stock and (iii) except as disclosed in or contemplated by the
General Disclosure Package and the Final Offering Circular, there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company, the Guarantors
and their respective subsidiaries.


(bb)  Investment Company Act.  Neither the Company nor any Guarantor is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and
neither the Company nor any Guarantor is and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package and the Final Offering
Circular, will be an “investment company” as defined in the Investment Company
Act.

 
-7-

--------------------------------------------------------------------------------

 

(cc)  Regulations T, U, X.  Neither the Company nor any of its subsidiaries nor
any agent thereof acting on their behalf has taken, and none of them will take,
any action that might cause this Agreement or the issuance or sale of the
Offered Securities to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.


(dd)  Ratings.  No nationally recognized statistical rating organization (i) has
imposed (or has informed the Company or any Guarantor that it is considering
imposing) any condition (financial or otherwise) on the Company’s or any
Guarantor’s retaining any rating assigned to the Company or any Guarantor or any
securities of the Company or any Guarantor or (ii) has indicated to the Company
or any Guarantor that it is considering any of the actions described in Section
7(b)(ii) hereof.


(ee)  PFIC Status.  Neither the Company nor any Guarantor was a “passive foreign
investment company (“PFIC”) as defined in Section 1297 of the United States
Internal Revenue Code of 1986, as amended and for its most recently completed
taxable year and, based on the Company’s and such Guarantors’ current and
projected income, assets and activities, neither the Company nor any Guarantor
expects to be classified as a PFIC for any subsequent taxable year.


(ff)  Class of Securities Not Listed.  No securities of the same class (within
the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.


(gg)  No Registration.  Assuming (i) the accuracy of the representations and
warranties of the Purchasers contained herein and (ii) the accuracy of the
representations and warranties made in accordance with the provisions of this
Agreement and the Preliminary Offering Circular and the Final Offering Circular
by the purchasers to whom the Purchasers initially resell Offered Securities,
the offer and sale of the Offered Securities in the manner contemplated by this
Agreement will be exempt from the registration requirements of the Securities
Act by reason of Section 4(2) thereof and Regulation S thereunder; and it is not
necessary to qualify an indenture in respect of the Offered Securities under the
United States Trust Indenture Act of 1939, as amended (the “Trust Indenture
Act”).


(hh)  No General Solicitation; No Directed Selling Efforts.  Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (i) has, within the six-month period prior
to the date hereof, offered or sold in the United States or to any U.S. person
(as such terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S (“Regulation S”) under
the Securities Act, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S. The Company, the Guarantors, their respective
affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S.  The Company
has not entered and will not enter into any contractual arrangement with respect
to the distribution of the Offered Securities except for this Agreement.


(ii)  Reporting Status.  The Company is subject to Section 13 or 15(d) of the
Exchange Act.


(jj)  No Substantial U.S. Market Interest.  There is no “substantial U.S. market
interest” as defined in Rule 902(n) of Regulation S in the Company’s debt
securities.


(kk)  Anti-Bribery and Anti-Money Laundering.  Each of the Company, its
subsidiaries, its affiliates and any of their respective officers, directors,
supervisors, managers, agents, or employees, that it has not violated, its
participation in the offering will not violate, and it has instituted and
maintains policies and procedures designed to ensure continued compliance each
of the following laws: (a) anti-bribery laws, including but not limited to, any
applicable law, rule, or regulation of any locality, including but not limited
to any law, rule, or regulation promulgated to implement the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed December 17, 1997, including the U.S. Foreign Corrupt
Practices Act of 1977 or any other law, rule or regulation of similar purpose
and scope, (b) anti-money laundering laws, including but not limited to,
applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principals or procedures by
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder or (c) laws and regulations imposing U.S. economic
sanctions measures, including, but not limited to, the International Emergency
Economic Powers Act, the Trading with the Enemy Act, the United Nations
Participation Act, and the Syria Accountability and Lebanese Sovereignty Act,
all as amended, and any Executive Order, directive, or regulation pursuant to
the authority of any of the foregoing, including the regulations of the United
States Treasury Department set forth under 31 CFR, Subtitle B, Chapter V, as
amended, or any orders or licenses issued thereunder.

 
-8-

--------------------------------------------------------------------------------

 

(ll)  Payment of Taxes.  The Company and its subsidiaries have filed all
federal, state, local and non-U.S. tax returns that are required to be filed or
have requested extensions thereof (except in any case in which the failure so to
file would not have a Material Adverse Effect); and, except as set forth in the
General Disclosure Package and the Final Offering Circular, the Company and its
subsidiaries have paid all taxes (including any assessments, fines or penalties)
required to be paid by them, except for any such taxes, assessments, fines or
penalties currently being contested in good faith or as would not, individually
or in the aggregate, have a Material Adverse Effect.


(mm)  Insurance.  The Company and its subsidiaries are insured by insurers with
appropriately rated claims paying abilities against such losses and risks and in
such amounts as are prudent and customary for the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as set
forth in or contemplated in the General Disclosure Package and the Final
Offering Circular.


3.  Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the Purchasers, and
each Purchaser agrees, severally and not jointly, to purchase from the Company,
at a price of 96.945% of the aggregate principal amount thereof plus accrued
interest from January 25, 2011 to the Closing Date, the respective principal
amount of the Offered Securities set forth opposite such Purchaser’s name in
Schedule A hereto.


The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchasers in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Offered Regulation
S Global securities”) which will be deposited with the Trustee as custodian for
The Depository Trust Company (“DTC”) and registered in the name of Cede & Co.,
as nominee for DTC. The Company will deliver against payment of the purchase
price the Offered Securities to be purchased by each Purchaser hereunder and to
be offered and sold by each Purchaser in reliance on Rule 144A (the “144A
Securities”) in the form of one permanent global security in definitive form
without interest coupons (the “Restricted Global Securities”) deposited with the
Trustee as custodian for DTC and registered in the name of Cede & Co., as
nominee for DTC. The Regulation S Global Securities and the Restricted Global
Securities shall be assigned separate CUSIP numbers. The Restricted Global
Securities shall include the legend regarding restrictions on transfer set forth
under “Transfer Restrictions” in the Final Offering Circular.  Until the
termination of the distribution compliance period (as defined in Regulation S)
with respect to the offering of the Offered Securities, interests in the
Regulation S Global Securities may only be held by the DTC participants for the
Euroclear System (“Euroclear”), and Clearstream Banking, société anonyme
(“Clearstream, Luxembourg”). Interests in any permanent global Securities will
be held only in book-entry form through Euroclear, Clearstream, Luxembourg or
DTC, as the case may be, except in the limited circumstances described in the
Final Offering Circular.

 
-9-

--------------------------------------------------------------------------------

 

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to the Representatives drawn to the order of the Company at the
office of Latham & Watkins LLP at 10:00 A.M., (New York time), on January 25,
2011, or at such other time not later than seven full business days thereafter
as the Representatives and the Company determine, such time being herein
referred to as the “Closing Date”, against delivery to the Trustee as custodian
for DTC of (i) the Regulation S Global Securities representing all of the
Regulation S Securities for the respective accounts of the DTC participants for
Euroclear and Clearstream, Luxembourg and (ii) the Restricted Global Securities
representing all of the Offered 144A Securities. The Regulation S Global
Securities and the Restricted Global Securities will be made available for
checking at the above office of Latham & Watkins LLP at least 24 hours prior to
the Closing Date.


4.  Representations by Purchasers; Resale by Purchasers.  (a)  Each Purchaser
severally represents and warrants to the Company and the Guarantors that it is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.


(b)  Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act.  Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or Rule
144A. Accordingly, neither such Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Offered Securities, and such Purchaser, its
affiliates and all persons acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S.  Each
Purchaser severally agrees that, at or prior to confirmation of sale of the
Offered Securities, other than a sale pursuant to Rule 144A, such Purchaser will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases the Offered Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:


“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 
-10-

--------------------------------------------------------------------------------

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.


(c)  Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.


(d)  Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities in the United States by means of any form
of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited to (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general
advertising.  Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.


(e)  In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each of
the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:


(i)            to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;


(ii)           to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or


(iii)           in any other circumstances which do not require the publication
by the Company of a prospectus pursuant to Article 3 of the Prospectus
Directive.


For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.


(f)  Each of the Purchasers severally represents and agrees that

 
-11-

--------------------------------------------------------------------------------

 

(i)            it has only communicated or caused to be communicated and will
only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the FSMA)
received by it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the Financial Services and Markets Act
2000 (the “FSMA”) does not apply to the Company or the Guarantors; and


(ii)           it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Offered
Securities in, from or otherwise involving the United Kingdom.


5.  Certain Agreements of the Company.  The Company agrees with the several
Purchasers that:


(a)  Amendments and Supplements to Offering Circulars.  The Company will
promptly advise the Representatives of any proposal to amend or supplement the
Preliminary or Final Offering Circular and will not effect such amendment or
supplementation without the Representatives’ consent. If, at any time prior to
the completion of the resale of the Offered Securities by the Purchasers, there
occurs an event or development as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or would include an untrue statement of a material fact
or omitted or would omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is otherwise necessary to amend or supplement the
Preliminary Offering Circular, the Final Offering Circular, the General
Disclosure Package or any Supplemental Marketing Material to comply with law,
the Company promptly will notify the Representatives of such event and promptly
will prepare and furnish, at its own expense, to the Purchasers and the dealers
and to any other dealers at the request of the Representatives, an amendment or
supplement which will correct such statement or omission or so the Preliminary
Offering Circular, the Final Offering Circular, the General Disclosure Package
or any Supplemental Marketing Material complies with law. Neither the
Representatives’ consent to, nor the Purchasers’ delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 7.


(b)  Furnishing of Offering Circulars.  The Company will furnish to the
Representatives copies of the Preliminary Offering Circular, each other document
comprising a part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives request.  At any time when the Company is not
subject to Section 13 or 15(d), the Company will promptly furnish or cause to be
furnished to the Representatives (and, upon request, to each of the other
Purchasers) and, upon request of holders and prospective purchasers of the
Offered Securities, to such holders and purchasers, copies of the information
required to be delivered to holders and prospective purchasers of the Offered
Securities pursuant to Rule 144A(d)(4) (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities.  The Company will pay the expenses of
printing and distributing to the Purchasers all such documents.


(c)  Blue Sky Qualifications.  The Company will arrange for the qualification of
the Offered Securities for sale and the determination of their eligibility for
investment under the laws of such jurisdictions in the United States and Canada
as the Representatives designate and will continue such qualifications in effect
so long as required for the resale of the Offered Securities by the Purchasers,
provided that the Company will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such state
or province.


(d)  Reporting Requirements.  For so long as the Offered Securities remain
outstanding, the Company will furnish to the Representatives and, upon request,
to each of the other Purchasers, as soon as practicable after the end of each
fiscal year, a copy of its annual report to shareholders for such year; and the
Company will furnish to the Representatives and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to shareholders, and (ii) from time to time, such other
information concerning the Company as the Representatives may reasonably
request.  However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Purchasers.

 
-12-

--------------------------------------------------------------------------------

 

(e)  Transfer Restrictions.  During the period of two years after the Closing
Date, the Company will, upon request, furnish to the Representatives, each of
the other Purchasers and any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.


(f)  No Resales by Affiliates.  During the period of two years after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them.


(g)  Investment Company.  During the period of two years after the Closing Date,
the Company will not be or become, an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act.


(h)  Payment of Expenses.  The Company will pay all expenses incidental to the
performance of its obligations under this Agreement, the Indenture and the
Registration Rights Agreement, including but not limited to (i) the fees and
expenses of the Trustee and its professional advisers; (ii) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of this Agreement, the Registration Rights Agreement, the Offered Securities,
the Indenture, the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and as applicable, the Exchange Securities; (iii) the cost of
qualifying the Offered Securities with DTC and delivery of the Offered
Securities thereto and any expenses incidental thereto; (iv) the cost of any
advertising approved by the Company in connection with the issue of the Offered
Securities; (v) any expenses (excluding fees and disbursements of counsel to the
Purchasers) incurred in connection with qualification of the Offered Securities
or the Exchange Securities for sale under the laws of such jurisdictions in the
United States and Canada as the Representatives designate and the preparation
and printing of memoranda relating thereto, (vi) any fees charged by investment
rating agencies for the rating of the Offered Securities or the Exchange
Securities, and (vii) expenses incurred in distributing the Preliminary Offering
Circular, any other documents comprising any part of the General Disclosure
Package, the Final Offering Circular (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Purchasers.  The Company
will also pay or reimburse the Purchasers (to the extent incurred by them) for
costs and expenses of the Purchasers and the Company’s officers and employees
and any other expenses of the Purchasers and the Company relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors including the chartering of airplanes.


(i)  Use of Proceeds.  The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and the Final Offering Circular and,
except as disclosed in the General Disclosure Package and the Final Offering
Circular, the Company does not intend to use any of the proceeds from the sale
of the Offered Securities hereunder to repay any outstanding debt owed to any
affiliate of any Purchaser.

 
-13-

--------------------------------------------------------------------------------

 

(j)  Absence of Manipulation.  In connection with the offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of its affiliates will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither it nor any of its affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.


(k)  Restriction on Sale of Securities.  For a period of 180 days after the date
hereof, neither the Company nor any Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or such
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of its
Securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of the Representatives.  Neither the Company
nor any Guarantor will at any time directly or indirectly, take any action
referred to in clauses (i) through (v) above with respect to any securities
under circumstances where such offer, sale, pledge, contract or disposition
would cause the exemption afforded by Section 4(2) of the Securities Act or the
safe harbor of Regulation S thereunder to cease to be applicable to the offer
and sale of the Offered Securities.


6.  Free Writing Communications.  (a) Issuer Free Writing Communications.  The
Company represents and agrees that, unless it obtains the prior consent of the
Represenatives, and each Purchaser represents and agrees that, unless it obtains
the prior consent of the Company and the Representatives, it has not made and
will not make any offer relating to the Offered Securities that would constitute
an Issuer Free Writing Communication.


(b)  Term Sheets.  The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Annex A hereto, (ii)
does not contain any material information about the Company or its securities
that was provided by or on behalf of the Company or (iii) is not an Issuer Free
Writing Communication, it being understood and agreed that the Company shall not
be responsible to any Purchaser for liability arising from any inaccuracy in
such Free Writing Communications referred to in clause (i), (ii) or (iii) as
compared with the information in the Preliminary Offering Circular, the Final
Offering Circular or the General Disclosure Package.


7.  Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein on the date hereof and the Closing Date (as though made on
the Closing Date), to the accuracy of the statements of officers of the Company
and the Guarantors made pursuant to the provisions hereof, to the performance by
the Company and the Guarantors of their obligations hereunder and to the
following additional conditions precedent:

 
-14-

--------------------------------------------------------------------------------

 

(a) Accountants’ Comfort Letter.  The Purchasers shall have received letters,
dated, respectively, the date hereof on the General Disclosure Package and the
Closing Date on the Final Offering Circular, of Ernst & Young LLP confirming
that they are a registered public accounting firm and independent public
accountants within the meaning of the Securities Laws and substantially in the
form of Schedule D hereto (except that, in any letter dated on the Closing Date,
the specified date referred to in Schedule D hereto shall be a date no more than
three days prior to such Closing Date).


(b)  No Material Adverse Change.  Subsequent to the Applicable Time, there shall
not have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole which, in the judgment of the Representatives, is
material and adverse and makes it impractical or inadvisable to proceed with the
offering, sale or delivery of the Offered Securities; (ii) any downgrading in
the rating of any debt securities of the Company by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g)), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Company (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company has been placed on negative outlook; (iii) any change in U.S. or
international financial, political or economic conditions or currency exchange
rates or exchange controls the effect of which is such as to make it, in the
judgment of the Representatives, impractical to market or to enforce contracts
for the sale of the Offered Securities, whether in the primary market or in
respect of dealings in the secondary market, (iv) any suspension or material
limitation of trading in securities generally on the New York Stock Exchange, or
any setting of minimum or maximum prices for trading on such exchange; (v) or
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representatives, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it in the judgment of the Representatives impractical or inadvisable to
proceed with the offering, sale or delivery of the Offered Securities or to
enforce contracts for the sale of the Offered Securities.


(c)  Opinion of Counsel for Company.  The Purchasers shall have received an
opinion, dated the Closing Date, of Hodgson Russ LLP, counsel for the Company,
that:


(i) Trust Indenture Act.  The Indenture conforms in all material respects to the
requirements of the Trust Indenture Act, and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.


(ii)  Exchange Securities.  The Exchange Securities have been duly authorized by
the Company; and when the Exchange Securities are issued, executed and
authenticated in accordance with the terms of the Exchange Offer and the
Indenture, the Exchange Securities will be entitled to the benefits of the
Indenture and will be the valid and legally binding obligations of the Company
and the Guarantors, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.


(iii) Indenture.  The Indenture has been duly authorized, executed and delivered
by the Company; the Offered Securities have been duly authorized, executed,
authenticated, issued and delivered, conform to the information in the General
Disclosure Package and conform to the description thereof contained in the Final
Offering Circular; and the Indenture and the Offered Securities constitute valid
and legally binding obligations of the Company and the Guarantors enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles and
entitled to the benefits and security provided by the Indenture.

 
-15-

--------------------------------------------------------------------------------

 

(iv) Guarantees.  The Guarantee to be endorsed on the Offered Securities by each
Guarantor conforms to the description thereof contained in the Final Offering
Circular.  When the Offered Securities have been issued, executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Purchasers in accordance with the terms of this Agreement, the Guarantee of
each Guarantor endorsed thereon will constitute valid and legally binding
obligations of such Guarantor, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; the Guarantee to be endorsed on the Exchange
Securities by each Guarantor, when issued, will conform to the description
thereof contained in the Final Offering Circular.  When the Exchange Securities
have been issued, executed and authenticated in accordance with the terms of the
Exchange Offer and the Indenture, the Guarantee of each Guarantor endorsed
thereon will constitute valid and legally binding obligations of such Guarantor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


(v)  No Registration Rights.  To the knowledge of such counsel, there are no
contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
or to require the Company to include such securities with the Securities and
Guarantees registered pursuant to any Registered Statement.


(vi)  Authorization of Registration Rights Agreement.  The Registration Rights
Agreement has been duly authorized, executed and delivered by the Company and
constitutes the valid and legally binding obligations of the Company and the
Guarantors enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and entitled to the benefits and security provided by the
Registration Rights Agreement.


(vii) Investment Company.  Neither the Company nor the Guarantors are and, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Circular, neither the Company nor the Guarantors
will be an “investment company” as defined in the Investment Company Act.


(viii) Absence of Further Requirements.  No consent, approval, authorization or
order of, or filing with, any person (including any governmental agency or body
or any court) is required for the consummation of the transactions contemplated
by this Agreement, the Indenture and the Registration Rights Agreement in
connection with the offering, issuance and sale of the Offered Securities and
the Guarantees by the Company and the Guarantors, except such as may be required
under state securities laws except for the order of the Commission declaring
effective the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement.

 
-16-

--------------------------------------------------------------------------------

 

(ix)  Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement, and the issuance and sale of the Offered
Securities and Guarantees and compliance with the terms and provisions thereof
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, or result in the imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the charter or by-laws of the Company or any of its
subsidiaries, any statute, rule, regulation or order of any governmental agency
or body or any court having jurisdiction over the Company or any of its
subsidiaries or any of their properties, any indentures to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties of the Company or any of
its subsidiaries is subject, and the Company has full power and authority to
authorize, issue and sell the Offered Securities as contemplated by this
Agreement.


(x)  Disclosure.  Such counsel have no reason to believe that the Final Offering
Circular, or any amendment or supplement thereto, as of the date hereof and as
of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements therein not
misleading; such counsel have no reason to believe that the General Disclosure
Package, as of the Applicable Time and as of the Closing Date, contained any
untrue statement of a material fact necessary to make the statements therein not
misleading; the statements in the Final Offering Circular and the Exchange Act
Reports of legal matters, agreements, documents or proceedings are accurate and
fair summaries thereof; it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained in the
General Disclosure Package, the Final Offering Circular and the Exchange Act
Reports.


(xi) Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding agreement of
the Company and each Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.


(xii) No Registration.  Assuming the accuracy of the representations and
warranties of the Purchasers contained herein, it is not necessary in connection
with (i) the offer, sale and delivery of the Offered Securities by the Company
to the several Purchasers pursuant to this Agreement or (ii) the resales of the
Offered Securities by the several Purchasers in the manner contemplated by this
Agreement, to register the Offered Securities under the Securities Act or to
qualify an indenture in respect thereof under the Trust Indenture Act.


(d)  Opinion of Counsel for Purchasers.  The Purchasers shall have received from
Latham & Watkins LLP, counsel for the Purchasers, such opinion or opinions,
dated the Closing Date, with respect to such matters as the Representatives may
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.  In
rendering such opinion, Latham & Watkins LLP may rely as to the incorporation of
the Company and all other matters governed by New York law upon the opinion of
Hodgson Russ LLP referred to above.


(e) Officers’ Certificate.  The Purchasers shall have received a certificate,
dated the Closing Date, of an executive officer of the Company and a principal
financial or accounting officer of the Company in which such officers shall
state that the representations and warranties of the Company in this Agreement
are true and correct, that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date, and that, subsequent to the dates of the most
recent financial statements in the General Disclosure Package and the Final
Offering Circular there has been no material adverse change, nor any development
or event involving a prospective material adverse change, in the condition
(financial or otherwise), results of operations, business, properties or
prospects of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package and the Final Offering Circular or as
described in such certificate.

 
-17-

--------------------------------------------------------------------------------

 

(f) The Purchasers shall have received an opinion, dated the Closing Date, of
Mary C. O’Connor, Associate General Counsel of the Company, that:


(i) Good Standing of the Company.  The Company has been duly incorporated and is
existing and in good standing under the laws of the State of New York, with
corporate power and authority to own its properties and conduct its business as
described in the General Disclosure Package and the Final Offering Circular; and
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified in such other jurisdictions would result in a
Material Adverse Effect.


(ii) Subsidiaries.  Each subsidiary of the Company has been duly incorporated
and is existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Circular; and each subsidiary of the Company is
duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification; all of the issued and outstanding
capital stock of each subsidiary of the Company has been duly authorized and
validly issued and is fully paid and nonassessable; and the capital stock of
each subsidiary owned by the Company, directly or through subsidiaries, is owned
free from liens, encumbrances and defects.


(iii) Absence of Existing Defaults and Conflicts.  Neither the Company nor any
of its respective subsidiaries is in violation of its charter or by-laws and, to
the best of such counsel’s knowledge, no default (or event which, with the
giving of notice or lapse of time would be a default) has occurred in the due
performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument that is described or referred to in a
Preliminary Offering Circular, the Final Offering Circular or the General
Disclosure Package.


(iv) Litigation.  There are no pending actions, suits or proceedings against or
affecting the Company or any of its subsidiaries or any of their respective
properties that, if determined adversely to the Company or any of their its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company or
the Guarantors to perform their obligations under the Indenture, this Agreement
or the Registration Rights Agreement, or which are otherwise material in the
context of the sale of the Offered Securities; and no such actions, suits or
proceedings are threatened or, to such counsel’s knowledge, contemplated.


(v)  Title to Property.  Except as disclosed in the General Disclosure Package
and the Final Offering Circular, the Company and its subsidiaries have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, charges, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or to be made thereof by them and, except as disclosed in the General
Disclosure Package and the Final Offering Circular, the Company and its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made or to be made thereof by them.

 
-18-

--------------------------------------------------------------------------------

 

(vi) Exchange Securities.  The Exchange Securities have been duly authorized by
the Guarantors.


(vii)  Indenture. The Indenture has been duly authorized, executed and delivered
by the Guarantors.


(viii)  Guarantees.  The Guarantee to be endorsed on the Offered Securities by
each Guarantor has been duly authorized by such Guarantor and has been duly
executed and delivered by each such Guarantor; the Guarantee to be endorsed on
the Exchange Securities by each Guarantor has been duly authorized by such
Guarantor, and, when issued, will have been duly executed and delivered by each
such Guarantor.


(ix)  No Registration Rights.  To the knowledge of such counsel, there are no
contracts, agreements or understandings between any Guarantor and any person
granting such person the right to require such Guarantor to file a registration
statement under the Securities Act with respect to any securities of such
Guarantor or to require such Guarantor to include such securities with the
Securities and Guarantees registered pursuant to any Registered Statement.


(x) Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized, executed and delivered by each Guarantor.


(xi) Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by each Guarantor.


(xii)  Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement, and the issuance and sale of the Offered
Securities and the Guarantees and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to any agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties of the Company or any of
its subsidiaries is subject.
 
(f) The Purchasers shall have received an opinion, dated the Closing Date, of
Phillips Lytle LLP, special counsel for the Company, that:


(i) The execution, delivery and performance of the Indenture, this Agreement and
the Registration Rights Agreement, and the issuance and sale of the Offered
Securities and the Guarantees and compliance with the terms and provisions
thereof will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any of
its subsidiaries pursuant to any material debt agreement (other than the
indentures referred to in Section 7(c)(ix)) to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the properties of the Company or any of its
subsidiaries is subject.

 
-19-

--------------------------------------------------------------------------------

 

Documents described as being “in the agreed form” are documents which are in the
forms which have been initialed for the purpose of identification by Latham &
Watkins LLP, copies of which are held by the Company and the Representatives,
with such changes as the Representatives may approve.


The Company and the Guarantors will furnish the Purchasers with such conformed
copies of such opinions, certificates, letters and documents as the Purchasers
reasonably request. The Representatives may in their sole discretion waive on
behalf of the Purchasers compliance with any conditions to the obligations of
the Purchasers hereunder, whether in respect of an Optional Closing Date or
otherwise.


8.  Indemnification and Contribution.  (a)  Indemnification of Purchasers.  The
Company and the Guarantors will, jointly and severally, indemnify and hold
harmless each Purchaser, its officers, employees, agents, partners, members,
directors and its affiliates and each person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, an “Indemnified Party”), against any and all losses,
claims, damages or liabilities, joint or several, to which such  Indemnified
Party may become subject, under the Securities Act, the Exchange Act, other
Federal or state statutory law or regulation or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication (including with limitation, any Supplemental Marketing
Material), or arise out of or are based upon the omission or alleged omission of
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading and will
reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating, preparing
or defending against any loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto) whether threatened or commenced and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through the Representatives specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.


(b)  Indemnification of Company.  Each Purchaser will severally and not jointly
indemnify and hold harmless each of the Company, the Guarantors, each of their
respective directors and each of their respective officers and the Guarantors
and each person, if any, who controls the Company or such Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representatives specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by such Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser:
under the caption “Plan of Distribution” paragraphs three, six, nine and twelve;
provided, however, that the Purchasers shall not be liable for any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 5(a) of this Agreement.

 
-20-

--------------------------------------------------------------------------------

 

(c)  Actions against Parties; Notification.  Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof (other than reasonable costs of investigation).  In any
such proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary, (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party, (iii) the indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the indemnifying party or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.


(d)  Contribution.  If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by the Purchasers from the Company under this Agreement exceeds the
amount of any damages which such Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  The Purchasers’ obligations in this subsection (d) to contribute are
several in proportion to their respective purchase obligations and not
joint.  The Company and the Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8(d).

 
-21-

--------------------------------------------------------------------------------

 

9.  Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements satisfactory
to the Representatives and the Company for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.


10.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company or any of
their respective representatives, officers or directors or any controlling
person, and will survive delivery of and payment for the Offered Securities. If
this Agreement is terminated pursuant to Section 9 or if for any reason the
purchase of the Offered Securities by the Purchasers is not consummated, the
Company shall remain responsible for the expenses to be paid or reimbursed by it
pursuant to Section 5 and the respective obligations of the Company and the
Purchasers pursuant to Section 8 shall remain in effect. If the purchase of the
Offered Securities by the Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 9
or the occurrence of any event specified in clause (iii), (iv), (vi), (vii) or
(viii) of Section 7(b), the Company and the Guarantors will reimburse the
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Securities.


11.  Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, N.Y. 10010-3629, Attention:  LCD-IBD, or, if sent to the Company or the
Guarantors, will be mailed, delivered or telegraphed and confirmed to it at 140
John James Audubon Parkway, Amherst, New York, 14228-1197, Attention: Chief
Executive Officer; provided, however, that any notice to a Purchaser pursuant to
Section 8 will be mailed, delivered or telegraphed and confirmed to such
Purchaser.


12.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.

 
-22-

--------------------------------------------------------------------------------

 

13.  Representation of Purchasers.  You will act for the several Purchasers in
connection with this purchase, and any action under this Agreement taken by you
will be binding upon all the Purchasers.


14.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.


15.  Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:


(a)  No Other Relationship.  The Representatives have been retained solely to
act as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Representatives has been created in
respect of any of the transactions contemplated by this Agreement or the
Preliminary or Final Offering Circular, irrespective of whether the
Representatives have advised or is advising the Company or the Guarantors on
other matters;


(b)  Arm’s-Length Negotiations.  The purchase price of the Offered Securities
set forth in this Agreement was established by the Company following discussions
and arms-length negotiations with the Representatives and the Company is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;


(c)  Absence of Obligation to Disclose.  The Company has been advised that the
Representatives and their affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Representatives have no obligation to disclose such interests and
transactions to Company by virtue of any fiduciary, advisory or agency
relationship; and


(d)  Waiver.  The Company waives, to the fullest extent permitted by law, any
claims it may have against the Representatives for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Representatives shall have
no liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.


16.  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 
-23-

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.



 
Very truly yours,
         
Columbus Mckinnon Corporation
                 
By:
       
Name:
     
Title:
                   
Crane Equipment & Service, Inc.
                 
By:
       
Name:
     
Title:
                   
Yale Industrial Products, Inc.
                 
By:
       
Name:
     
Title:
 


 
-24-

--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.


Credit Suisse Securities (USA) LLC




By:
     
Name:
   
Title:
 



Merrill Lynch, Pierce, Fenner & Smith
Incorporated




By:
     
Name:
   
Title:
 



J.P. Morgan Securities LLC




By:
     
Name:
   
Title:
 



Acting on behalf of themselves
and as the Representatives of
the several Purchasers

 
-25-

--------------------------------------------------------------------------------

 

SCHEDULE A




Manager
 
Principal Amount of Offered Securities
 
Credit Suisse Securities (USA) LLC
  $ 92,812,500  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    29,062,500  
J.P. Morgan Securities LLC
    21,796,875  
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
    2,109,375  
PNC Capital Markets LLC
    2,109,375  
RBS Securities Inc.
    2,109,375            
Total
  $ 150,000,000  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Guarantors
 
 
·
Yale Industrial Products, Inc.

 
 
·
Crane Equipment & Service, Inc.

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Issuer Free Writing Communications (included in the General Disclosure Package)
 
1.  Final term sheet, dated January 13, 2011, a copy of which is attached hereto
as Exhibit C-
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C-1
 
Pricing Term Sheet
 
 
(See attached)
 
 
 

--------------------------------------------------------------------------------

 

COLUMBUS MCKINNON CORPORATION
 
$150,000,000 SENIOR SUBORDINATED NOTES DUE 2019
 
Pricing Term Sheet
 
Issuer:
 
Columbus McKinnon Corporation
Security Description:
 
Senior Subordinated Notes
Face:
 
$150,000,000
Maturity:
 
February 1, 2019
Coupon:
 
7.875%
Offering Price:
 
98.545%
Yield to Maturity:
 
8.125%
Spread to Treasury:
 
515 bps
Benchmark:
 
2.750% UST due February 15, 2019
Interest Payment Dates:
 
February 1 and August 1
Commencing:
 
August 1, 2011
Equity Clawback:
 
Redeemable until February 1, 2014 at 107.875% for up to 35%
Optional Redemption:
 
Callable on or after the following dates, and at the following prices:
   
Date
Price
   
February 1, 2015
103.938%
   
February 1, 2016
101.969%
   
February 1, 2017
100.000%
Make-Whole:
 
Callable prior to first call date at make-whole call of T+50 bps
Trade Date:
 
January 13, 2011
Settlement Date:
 
January 25, 2011
CUSIP:
 
199333 AH8 / U20966 AD6
ISIN:
 
US199333AH82 / USU20966AD65
Minimum Allocations:
 
$2,000
Increments:
 
$1,000
Ratings:
 
B1 / B+ (1)
Book Runners:
 
Credit Suisse Securities (USA) LLC
Merrill, Lynch, Pierce, Fenner & Smith Incorporated
J.P. Morgan Securities LLC
Co-Managers:
 
BB&T Capital Markets, a division of Scott & Stringfellow, LLC
PNC Capital Markets LLC
RBS Securities Inc.



(1) These securities ratings have been provided by Moody’s and S&P.  Neither of
these ratings is a recommendation to buy, sell or hold these securities.  Each
rating may be subject to revision or withdrawal at any time, and should be
evaluated independently of any other rating.


We expect that delivery of the notes will be made against payment therefor on or
about the 7th business day following the date of pricing of the notes (this
settlement cycle being referred to as “T+7”).  Under Rule 15c6-1 of the SEC
under the Exchange Act, trades in the secondary market generally are required to
settle in three business days, unless the parties to any such trade expressly
agree otherwise.  Accordingly, purchasers who wish to trade notes on the date of
pricing or the next business day will be required, by virtue of the fact that
the notes initially will settle in T+7, to specify an alternate settlement cycle
at the time of any such trade to prevent a failed settlement.  Purchasers of
notes who wish to trade notes on the date of pricing or the next business day
should consult their own advisor.


This communication is for informational purposes only and does not constitute an
offer to sell, or a solicitation of an offer to buy any security.  No offer to
buy securities described herein can be accepted, and no part of the purchase
price thereof can be received, unless the person making such investment decision
has received and reviewed the information contained in the relevant prospectus
or offering circular in making their investment decisions.  This communication
is not intended to be a confirmation as required under Rule 10b-10 of the
Securities Exchange Act of 1934.  A formal confirmation will be delivered to you
separately.  This notice shall not constitute an offer to sell or a solicitation
of an offer to buy, nor shall there be any sale of the notes in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful.  The
notes will be offered and sold to qualified institutional buyers in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Act”) and to persons in offshore transactions in reliance on Regulation S
under the Act.  The notes have not been registered under the Act or any state
securities laws, and may not be offered or sold in the United States or to U.S.
persons absent registration or an applicable exemption from the registration
requirements.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE D


The Representatives shall have received letters, dated, respectively, the date
hereof, of                           confirming
that                            is a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws to the
effect that:
 
(i) in their opinion the audited consolidated financial statements and
schedules examined by them and included in the Preliminary and Final Offering
Circular and in the Exchange Act Reports comply as to form in all material
respects with the applicable accounting requirements of the Securities Laws;
 
(ii) with respect to the periods covered by the unaudited quarterly consolidated
financial statements included in the Preliminary and Final Offering Circular or
in the Exchange Act Reports, they have performed the procedures specified by the
American Institute of Certified Public Accountants for a review of interim
financial information as described in AU 722, Interim Financial Information, on
the unaudited quarterly consolidated financial statements (including the noted
thereto) of the Company and its consolidated subsidiaries included in the
Preliminary and Final Offering Circular or in the Exchange Act Reports, and have
made inquiries of certain officials of the Company who have responsibility for
financial and accounting matters of the Company and its consolidated
subsidiaries as to whether such unaudited quarterly consolidated financial
statements comply as to form in all material respects with the applicable
accounting requirements of the Securities Act and the related published rules
and regulations; they have read the latest unaudited monthly consolidated
financial statements (including the notes thereto) and the supplementary summary
unaudited financial information of the Company and its consolidated subsidiaries
made available by the Company and the minutes of the meetings of the
shareholders, Board of Directors and committees of the Board of Directors of the
Company; and have made inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and its
consolidated subsidiaries as to whether the unaudited monthly financial
statements are stated on a basis substantially consistent with that of the
audited consolidated financial statements included in the Preliminary and Final
Offering Circular and the Exchange Act Reports; and on the basis thereof,
nothing came to their attention which caused them to believe that:
 
(A) the unaudited financial statements included in the Preliminary and Final
Offering Circular or in the Exchange Act Reports do not comply as to form in all
material respects with the applicable accounting requirements of the Securities
Laws, or that any material modifications should be made to the unaudited
quarterly consolidated financial statements for them to be in conformity with
generally accepted accounting principles;
 
(B) with respect to the period subsequent to the date of the most recent
unaudited quarterly consolidated financial statements included in the
Preliminary and Final Offering Circular or in the Exchange Act Reports, at a
specified date at the end of the most recent month, there were any increases in
the short-term debt or long-term debt of the Company and its consolidated
subsidiaries, or any change in shareholders’ equity or the consolidated capital
stock of the Company its consolidated subsidiaries or any decreases in the net
current assets or net assets of the Company and its consolidated subsidiaries,
as compared with the amounts shown on the latest balance sheet included in the
General Disclosure Package or for the period from the day after the date of the
most recent unaudited quarterly consolidated financial statements included in
the General Disclosure Package for such entities to such specified date, there
were any decreases, as compared with the corresponding period in the preceding
year, in consolidated net sales, or net operating income, or in the total or per
share amounts of consolidated net income of the Company and its consolidated
subsidiaries, except for such changes, increases or decreases set forth in such
letter which the General Disclosure Package disclose have occurred or may occur;
 
 
 

--------------------------------------------------------------------------------

 

(iii)  With respect to any period as to which officials of the Company have
advised that no consolidated financial statements as of any date or for any
period subsequent to the specified date referred to in (ii)(B) above are
available, they have made inquiries of certain officials of the Company who have
responsibility for the financial and accounting matters of the Company and its
consolidated subsidiaries as to whether, at a specified date not more than three
business days prior to the date of such letter, there were any increases in the
short-term debt or long-term debt of the Company and its consolidated
subsidiaries, or any change in shareholders’ equity or the consolidated capital
stock of the Company and its consolidated subsidiaries or any decreases in the
net current assets or net assets of the Company and its consolidated
subsidiaries, as compared with the amounts shown on the most recent balance
sheet for such entities included in the General Disclosure Package; or for the
period from the day after the date of the most recent unaudited quarterly
financial statements for such entities included in the General Disclosure
Package to such specified date, there were any decreases, as compared with the
corresponding period in the preceding year, in net sales, net operating income,
or in the total or per share amounts of consolidated net income of the Company
and its consolidated subsidiaries and, on the basis of such inquiries and the
review of the minutes described in paragraph (ii) above, nothing came to their
attention which caused them to believe that there was any such change, increase,
or decrease, except for such changes, increases or decreases set forth in such
letter which the General Disclosure Package disclose have occurred or may occur;
and
 
(iv)  they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial and statistical information contained
in the Preliminary Offering Circular, each other document comprising any part of
the General Disclosure Package, the Final Offering Circular and each item of
Supplemental Marketing Material (other than any Supplemental Marketing Material
that is an electronic road show and the Exchange Act Reports (in each case to
the extent that such dollar amounts, percentages and other financial and
statistical information are derived from the general accounting records of the
Company and its subsidiaries or are derived directly from such records by
analysis or computation) with the results obtained from inquiries, a reading of
such general accounting records and other procedures specified in such letter
and have found such dollar amounts, percentages and other financial and
statistical information to be in agreement with such results.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE E
 
Subsidiaries
 
CM Insurance Company, Inc. (US-NY)
Columbus McKinnon de Mexico, S.A. de C.V. (Mexico)
Columbus McKinnon de Uruguay, S.A. (Uruguay)
Columbus McKinnon do Brazil Ltda. (Brazil)
Columbus McKinnon de Panama S.A. (Panama)
Crane Equipment & Service, Inc. (US-OK)
Société d’Exploitation des Raccords Gautier (France)
Yale Industrial Products, Inc. (US-DE)
Egyptian-American Crane Co. (40% Joint Venture) (Egypt)
Audubon Europe S.a.r.l. (Luxembourg)
Columbus McKinnon Limited (Canada)
Yale Industrial Products Ltd. (England)
Yale Industrial Products GmbH (Germany)
Columbus McKinnon Asia Pacific Ltd. (Hong Kong)
Hangzhou LILA Lifting and Lashing Co. Ltd. (China)
Columbus McKinnon Hangzhou Industrial Co. Ltd. (China)
Columbus McKinnon Corporation Ltd. (England)
Columbus McKinnon France S.a.r.l. (France)
Columbus McKinnon Italia S.r.l. (Italy)
Yale Elevación Ibérica S.L. (Spain)
Yale Industrial Products Asia (Thailand) Co. Ltd.
Yale Industrial Products B.V. (The Netherlands)
Columbus McKinnon PTY, LTD (South Africa)
Yale Lifting & Mining Products (Pty.) Ltd. (25% Financial Interest) (South
Africa)
Yale Engineering Products Pty. Ltd. (South Africa)
Yale Industrial Products GmbH (Austria)
Columbus McKinnon Hungary Kft. (Hungary)
Columbus McKinnon Russia LLC (Russia)
Pfaff Beteiligungs GmbH (Germany)
Pfaff Silberblau Hebezeugfabrik GmbH (Germany)
Alltec Antriebstechnik GmbH (Germany)
Dreier Transportgerate Lager-u. Betriebseinr GmbH (Germany)
Pfaff Silberblau Winden & Hebezuege GesmbH (Austria)
Pfaff Silberblau Benelux B.V (Netherlands)
Pfaff Silberblau Polska SP.z.o.o (Poland)
Pfaff Silberblau LTD, UK (England)
Pfaff Silberblau Hungaria Csorlok es Emeloszkozok KFT (Hungary)
Pfaff Silberblau Hebezeuge und Antriebstechnik AG (Switzerland)
Verkehrstechnik Beteiligungs Gmbh (Germany)
Verkehrstechnik Gmbh & Co. KG (Germany)
 
 

--------------------------------------------------------------------------------